Martin, J.,

the opinion of the court.
This is an action for damages, alleged to have been sustained by the plaintiff, a rope dancer, on a breach of contract, by the defendant, the manager of á theatre; the former had a verdict and judgment for one thousand dollars, and the *397latter appealed, after an unsuccessful effort to obtain a new trial.
where the evidence is not con-w;nt,e. remanded-to be submitted to another jury,
Eastern District,
May 1831
The evidence is not conclusive, and after a mature consideration, we think the justice of the case demands that the case should be submitted to another jury.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be ¡annulled, avoided and reversed, the verdict set aside and the case remanded for a ’ - new trial; the appellees paying costs in this court.